Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ashley Sperbeck on July 7th, 2022.
The application has been amended as follows:

	In the claims:

	In claim 1, line number 6: please delete the word “and” after the phrase, “the solar radiation collector,” and before the phrase, “one or more photovoltaic cell enclosures”.

	In claim 1, line number 14: please delete the phrase, “wherein the two or more photovoltaic cells are offset by approximately 1.5 inches,” after the phrase, “facing each other,” and before the phrase, “wherein the one or more side-emitting fiber-optic cables”.

	In claim 1, line number 33: please insert the phrase, “and a cover and a frame, wherein the cover is affixed to the frame such that the one or more photovoltaic cell enclosures are encapsulated”, after the phrase, “approximately 3 inches” and before the period.

	In claim 15, line number 14: please delete the phrase, “wherein the first photovoltaic cell is offset by approximately 1.5 inches from the second photovoltaic cell;” after the phrase, “the second opening, and”, and before the phrase, “a first mirror located”.

In claim 15, line number 22: please insert the phrase, “and a cover and a frame, wherein the cover is affixed to the frame such that the one or more photovoltaic cell enclosures are encapsulated”, after the phrase, “approximately 3 inches” and before the period.


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a system for generating solar power, comprising: a solar radiation collector located in an area having access to natural solar radiation, wherein the solar radiation collector comprises a first set of mirrors; one or more side‐emitting fiber‐optic cables coupled to the solar radiation collector and configured to receive the natural solar radiation from the solar radiation collector; and one or more photovoltaic cell enclosures housed in an area having no access to the natural solar radiation, wherein each of the one or more photovoltaic cell enclosures are fully enclosed structures that include: an outer housing, wherein a height of the outer housing is 6.5 inches; two one or more photovoltaic cells located within the outer housing, wherein the two or more photovoltaic cells are positioned vertically and facing each other, wherein the one or more side‐emitting fiber‐optic cables are positioned within the outer housing and between the two or more photovoltaic cells, and wherein the one or more side‐emitting fiber‐optic cables are configured such that the natural solar radiation permeates through a side of the one or more side‐emitting fiber optic cables and projects light onto a solar radiation collecting side of the two or more photovoltaic cells to cause the two or more photovoltaic cells to generate electricity; a second set of mirrors located within the outer housing and between the two or more photovoltaic cells, wherein the second set of mirrors are configured to reflect the natural solar radiation onto the solar radiation collecting side of the two or more photovoltaic cells to generate additional electricity, wherein a height of each mirror of the second set of mirrors is approximately 1.5 inches, and wherein a width of each mirror of the second set of mirrors is approximately 3 inches, and a cover and a frame, wherein the cover is affixed to the frame such that the one or more photovoltaic cell enclosures are encapsulated.
Although Bae (US 2020/0006586 A1) discloses a system for generating solar power (Figure 1-7), comprising:
a solar radiation collector (Figure 18, #50 & Paragraph 0078);
one or more side-emitting fiber-optic cables, coupled to the solar radiation collector (Figure 1-7, #11 & Paragraph 0052-0053); one or more photovoltaic cell enclosures (Figure 2, #12a-b & Paragraph 0056-0057); including an outer housing (Figure 2, #12a-b) and one or more photovoltaic cells (Figure 2, #30 & Paragraph 0056), wherein the one or more side-emitting fiber-optic cables are positioned within the outer housing and configured to emit, to the one or more photovoltaic cells, solar radiation collected from the solar radiation collector (Figure 3-5 & Paragraph 0059).
wherein the one or more photovoltaic cells include two photovoltaic cells positioned such that the two photovoltaic cells face each other (Figure 2, #30)
A skilled artisan would not have had a reason for the above stated limitations, therefore the system for generating solar power as claimed in claim(s) 1, 9-10, 12 and 14 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following is an examiner’s statement of reasons for allowance: Taken into the context of claim(s) 1, a skilled artisan would not have found it obvious to have a system for generating solar power, comprising: one or more photovoltaic cell enclosures that are stacked, wherein each enclosure of the one or more photovoltaic cell enclosures include: an outer housing having a first opening disposed opposite a second opening and a first portion disposed opposite a second portion; a first photovoltaic cell and a second photovoltaic cell located within the outer housing and positioned vertically such that the first photovoltaic cell and the second photovoltaic cell face one another, wherein the first photovoltaic cell is located parallel to the first opening, wherein the second photovoltaic cell is located parallel to the second opening, and a first mirror located on an interior of the first portion of the outer housing, and a second mirror located on an interior of the second portion of the outer housing, wherein the first mirror and the second mirror are configured to reflect natural solar radiation onto a solar radiation collecting side of each of the first photovoltaic cell and the second photovoltaic cell to generate electricity, wherein a height of the second mirror is approximately 1.5 inches, and wherein a width of the second mirror is approximately 3 inches and a cover and a frame, wherein the cover is affixed to the frame such that the one or more
Although Bae (US 2020/0006586 A1) teaches a system for generating solar power (Figure 1-7, 16-17) comprising: one or more photovoltaic cell enclosures (Figure 2, #12a-b), including an outer housing having an opening (See Annotated Bae Figure 7, below), one or more photovoltaic cells vertically positioned within the outer housing (Figure 16-17).
Annotated Bae Figure 7

    PNG
    media_image1.png
    565
    854
    media_image1.png
    Greyscale

Bae teaches that the one or more photovoltaic cell enclosures includes inner walls with corrugated shapes (Figure 2, #12a-b & Paragraph 0015).  Although it’s known in the art that a corrugated wall has the function of reflecting light and would in this configuration reflect the light towards the PV cells, Bae does not explicitly teach that this is a mirrored surface.
A skilled artisan would not have had a reason for the above stated limitations, therefore the system for generating solar power as claimed in claim(s) 15 is novel and non-obvious in view of the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726